DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed December 9, 2020:
Claims 1, 8, 16 and 19 were amended
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 and 16 under Joseph and independent claim 8 under Joseph in view of Lavoie. However Applicant’s and arguments filed December 9, 2020 have overcome the rejection of record. With regards to claim 1, Joseph fails to teach or render obvious Applicant’s newly added limitation of “patterning the hardmask material using the second gap filling material as a mask, wherein a width of the second gap filling material at one half of a height of the second gap filling material is less than a width of the second gap filling material at a full height of the second gap filling material.” With regards to claim 8, the cited prior at fails to teach or render obvious applicant’s claimed invention including “partially gap filling the gap with a  first material, gap filling the gap with a second material different form the first material, the second material comprising a metal oxide or a metal nitride; removing the 
With regards to the 112 rejection of claim 19, Applicant’s amendment to the claim on December 9, 2020 has overcome the rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713